DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 3/9/2022 AFCPP-2.0's Proposed Amendments Are NOT Entered
01.	Within the time authorized for the After Final Consideration Pilot Program 2.0 [hereinafter "AFCPP-2.0"], Examiner completed consideration of the proposed amendments accompanying the 3/9/2022 AFCPP-2.0 Response. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the additional consideration indicate that the proposed amendments: raise at least the below described new issues. 
02.	The 3/9/2022 AFCPP-2.0 Response proposes amending claim 1 to recite "consists essentially of 2, 3, 4 layers of graphene," instead of pending claim 1 reciting "comprises from 2 to 10 layers of graphene." 
The amendments proposed in the 9/21/2021 Response raise at least the below described new issues. 
"[C]onsisting essentially of" raises at least the issues of 112(b) indefiniteness and 112(a) lack of written description support. 
With respect to 112(b), it is unclear what the scope of "consisting essentially of" would be when applied to a specific integer number. Namely, does the scope include fractional layers as in discontinuous (hole including) layers? Or, does the scope include consisting approximately of 2, 3, and 4, exact integer layers, and, therefore, include a monolayer and five layers? A person of skill in the art would not know the metes and bounds of the proposed recitation and the proposed recitation, therefore, would be indefinite under 35 U.S.C. 112(b).
Assuming, for the sake of argument only, that the proposed recitation is definite but broad to include both interpretations, a second issue would then be: Is there written description support for such scope?
The detailed description describes (see, for example, [0027] of the PGPUB of this application) "2 to 10," "2-6," and "3 to 4" layers, but yields zero hits when searched for "consist" and "essential," individually. Nor does the 3/9/2022 Response point wherein the originally filed specification provides support the recitations the Response proposes.
If, as asserted herein based on the consideration expended under the AFCPP-2.0 Response, the originally filed application lacks written description support for the proposed recitation (even if it were interpreted to be broad but definite), then the proposed claims lack benefit of the filing priority date of the application and, instead, would have priority only as of the date of the submission of the 3/9/2022 AFCPP-2.0 Response. And the proposed claims (all of them) would be rejectable as being anticipated by, or possibly obvious over, WIPO publication WO-2019138229 (see, e.g., claims 1, 2, and 4 of ), which is the publication of the application that is the foreign parent to this application, wherein the parent published more than a year before the effective filing date of the claims the 3/9/2022 AFCPP-2.0 Response proposes. See, for example, M.P.E.P. § 2152.01 (B) (explaining the loss of filing priority date); see Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(wherein patent issuing from parent application was relied upon as prior 
In conclusion, although a complete review of the proposed amendments and a decision on determining allowability of all of the claims could not be made within the guidelines of AFCPP-2.0, at least due to the above noted issue, therefore, the proposed amendments under AFCPP-2.0, submitted with the 3/9/2022 Response, do not place the application in allowable form. 
The proposed amendments therefore place the application in worse form for appeal.
For the above reasons, therefore, the claims the 3/9/2022 AFCPP-2.0 Response proposes are not entered. 
Examiner Sayadian called Mr. Wegman (Applicants Representative [hereinafter "AR"]) on 3/9/2022 and confirmed that an Advisory denying entry of the proposed amendments is forthcoming.
Status of Claims Pending as of the 1/18/2022 Final Office Action
03.	The rejections of pending claims 1, 3-4, 6-7, 9-10, and 17-20 in the 1/18/2022 "Office Action" are maintained. Claims 11-16 remain withdrawn from further consideration as being directed to an invention restricted from further examination on the merits by the constructive election of another invention by prior presentation and examination.
Response to Arguments 
04.	The arguments in the 3/9/2022 AFCPP-2.0 Response have been fully considered. These arguments, however, are not found persuasive. 

Examiner notes that the 1/18/2022 Office Action (in paragraph 04, near the bottom of page 10, with respect to pending claims 4 and 20), expressly notes that Sung (in [0036] and claim 22) describes the graphene layer "compris[ing] 3 or 4" or "2 layers." This follows because paragraph [0036] recites "the plurality of graphene layers includes from about 10 to about 500 graphene layers," and claim 22 recites "the plurality of graphene layers includes from about 10 to about 500 graphene layers," wherein "10 … graphene layers," inherently "compris[es]" the number of graphene layers the pending claims recite. 
With respect to the contention directed to the "light-sensitive device," it is noted that such language hardly distinguishes the claims over the applied references because "light-sensitive" is a property applicable to any material and certainly a device, any device, including a graphene, which would be light-sensitive at least by way of the graphene layer having light-sensitivity.
With respect to the contentions re the MOCVD process, it is noted that the AFCPP-2.0 Response expressly admits that Sung discloses MOCVD to be one of the processes, which admission therefore, on its face, detracts from the relevance and the persuasive nature of the allegation that MOCVD is not Sung's preferred method and therefore the pending claims are patentable. 
With respect to the contention that "technical rational" is "lack[ing]," it is noted that the 1/18/2022 Office Action explicitly describes the suitability or benefits, or both, the applied prior art teaches for the suggested modification(s). 
The contention re Yamada is noted and understood to be a contention against properties/characteristics of the precursor material used, which contention is irrelevant to the environment wherein the material (in this case, It is noted that the AFCPP-2.0 Response does not challenge the merits of Groe in teaching the suitability of hexane as a precursor for forming/growing graphene.
The contention re Fasching is noted and, again, the express admission that Fasching teaches using cooled inlets in MOCVD chambers detracts from the persuasive merit of the allegation that Fasching fails to teach "the MOCVD method as claimed"--such an argument in effect proposes that no prior art other than anticipatory should be used, which would be against express patent law precedent. As the AFCPP-2.0 expressly admits, Fasching teaches the appropriateness of using inlets, cooled to the recited temperatures, in MOCVD chambers. 
Examiner Called Applicant's Representative
05.	Examiner Sayadian called Mr. Wegman (Applicants' Representative [hereinafter "AR"]) on 3/9/2022 and confirmed that an Advisory denying entry of the proposed amendments is forthcoming.  
Examiner briefly explained the above noted issues the AFCPP-2.0 Response's proposed amendment(s) raise. 
Examiner noted that an RCE in this application presenting more product structure would likely be necessary to add persuasive merit to the contentions directed to light-sensitivity and the direction of entry of light (since the pending claims lack such "structural features"). Examiner, however, also noted that amending the claims to recite/add "structural features" would also, likely, engender Restriction issues. 
Substantive issues were not agreed upon.
CONCLUSION
06.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date.
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814